
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.21


Form of
INDEMNIFICATION AGREEMENT dated as of November 11, 2008 between

Fluor Corporation

(the "Company"), and [INDEMNITEE] ("Indemnitee")

        WHEREAS, the Board of Directors has determined that the inability to
attract and retain qualified persons as directors and officers is detrimental to
the best interests of the Company's stockholders and that the Company should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company; and

        WHEREAS, the Company has adopted provisions in its Amended and Restated
Certificate of Incorporation (the "Certificate") providing for indemnification
of its officers and directors to the fullest extent authorized by the General
Corporation Law of the State of Delaware, and the Company wishes to clarify and
enhance the rights and obligations of the Company and Indemnitee with respect to
indemnification; and

        WHEREAS, in order to induce and encourage highly experienced and capable
persons such as Indemnitee to serve and continue to serve as directors and
officers of the Company and in any other capacity with respect to the Company,
and to otherwise promote the desirable end that such persons will resist what
they consider unjustified lawsuits and claims made against them in connection
with the good faith performance of their duties to the Company, with the
knowledge that certain costs, judgments, penalties, fines, liabilities and
expenses incurred by them in their defense of such litigation are to be borne by
the Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

        WHEREAS, the Company desires to have Indemnitee continue to serve as a
director or officer of the Company and in such other capacity with respect to
the Company as the Company may request, as the case may be, free from undue
concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of Indemnitee acting in good faith in the
performance of Indemnitee's duty to the Company; and Indemnitee desires to
continue so to serve the Company, provided, and on the express condition, that
he or she is furnished with the indemnity set forth hereinafter;

        Now, therefore, in consideration of Indemnitee's continued service as a
director or officer of the Company, the parties hereto agree as follows:

        1.    Service by Indemnitee.    Indemnitee will serve and/or continue to
serve as a director or officer of the Company faithfully and to the best of
Indemnitee's ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing.

        2.    Indemnification.    The Company shall indemnify Indemnitee to the
fullest extent authorized by the General Corporation Law of the State of
Delaware in effect on the date hereof or as such law may from time to time be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
said law permitted the Company to provide prior to such amendment). Without
diminishing the scope of the indemnification provided by this Section, the
rights of indemnification of Indemnitee provided hereunder shall include but
shall not be limited to those rights hereinafter set forth, except that no
indemnification shall be paid to Indemnitee:

        (a)   to the extent expressly prohibited by Delaware law or the
Certificate of the Company;

--------------------------------------------------------------------------------



        (b)   for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
charter or bylaw provision or agreement of the Company or any other company or
organization on whose board Indemnitee serves at the request of the Company,
except in respect of any indemnity exceeding the payment under such insurance,
indemnity clause, charter or bylaw provision or agreement; or

        (c)   in connection with an action, suit or proceeding, or part thereof
(including claims and counterclaims) initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Company.

        3.    Action or Proceedings Other than an Action by or in the Right of
the Company.    Except as limited by Section 2 above, Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee is
a party or is threatened to be made a party to or is involved in any Proceeding
(other than an action by or in the name of the Company) by reason of the fact
that Indemnitee, or a person of whom Indemnitee is the legal representative, is
or was a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture or trust, and including service with
respect to employee benefit plans), or by reason of anything done or not done by
Indemnitee in any such capacity, whether the basis of the Proceeding is alleged
action in an official capacity as a director, officer, employee, agent or
fiduciary or in any other capacity while serving as a director, officer,
employee, agent or fiduciary. Pursuant to this Section, Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, losses,
ERISA excise taxes or penalties, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses (defined below) actually and reasonably incurred or
suffered by Indemnitee in connection with such Proceeding, if Indemnitee acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
had no reasonable cause to believe his or her conduct was unlawful.

        4.    Indemnity in Proceedings by or in the Name of the
Company.    Except as limited by Section 2 above, Indemnitee shall be entitled
to the indemnification rights provided in this Section if Indemnitee was or is a
party or is threatened to be made a party to or is involved in any Proceeding
brought by or in the name of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee, or a person of whom he or she is the legal
representative, is or was a director, officer, employee, agent or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of any other entity (including, but not
limited to, another corporation, partnership, joint venture or trust, and
including service with respect to employee benefit plans), or by reason of
anything done or not done by Indemnitee in any such capacity, whether the basis
of the Proceeding is alleged action in an official capacity as a director,
officer, employee, agent or fiduciary or in any other capacity while serving as
a director, officer, employee, agent or fiduciary. Pursuant to this Section,
Indemnitee shall be indemnified against all costs, judgments, penalties, fines,
liabilities, losses, ERISA excise taxes or penalties, amounts paid in settlement
by or on behalf of Indemnitee, and Expenses actually and reasonably incurred or
suffered by Indemnitee in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, that no such
indemnification shall be made in respect of any claim, issue, or matter as to
which Delaware law expressly prohibits such indemnification by reason of any
adjudication of liability of Indemnitee to the Company, unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is entitled to indemnification for such costs, judgments, penalties,
fines, liabilities, losses, ERISA excise taxes or penalties, and Expenses as
such court shall deem proper.

2

--------------------------------------------------------------------------------



        5.    Indemnification for Costs, Charges and Expenses of Successful
Party.    Notwithstanding the limitations of Sections 3 and 4 above, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of any Proceeding (including an action, suit or
proceeding brought by or on behalf of the Company) or in defense of any claim,
issue or matter therein, including, without limitation, the dismissal of any
action without prejudice, or if it is ultimately determined that Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred or suffered by
Indemnitee in connection therewith.

        6.    Partial Indemnification.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the costs, judgments, penalties, fines, liabilities, losses, ERISA
excise taxes or penalties, or Expenses actually and reasonably incurred or
suffered by Indemnitee in connection with any action, suit or proceeding
(including an action, suit or proceeding brought by or on behalf of the
Company), but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such costs,
judgments, penalties, fines, liabilities, losses, ERISA excise taxes or
penalties, and Expenses actually and reasonably incurred or suffered by
Indemnitee to which Indemnitee is entitled.

        7.    Indemnification for Expenses of a Witness.    Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee's
behalf if Indemnitee appears as a witness or otherwise incurs legal expenses as
a result of or related to Indemnitee's service as a director or officer of the
Company, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which Indemnitee neither is, nor
is threatened to be made, a party.

        8.    Determination of Entitlement to Indemnification.    Upon written
request by Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7
the entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors
(defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (defined below) in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee; or (d) the
stockholders of the Company. Such Independent Counsel shall be selected by the
Board of Directors and approved by Indemnitee. Upon failure of the Board so to
select such Independent Counsel or upon failure of Indemnitee so to approve,
such Independent Counsel shall be selected upon application to a court of
competent jurisdiction. Such determination of entitlement to indemnification
shall be made, and such indemnification shall be paid in full, not later than 30
calendar days after receipt by the Company of a written request for
indemnification. Such request shall include documentation or information which
is necessary for such determination and which is reasonably available to
Indemnitee. Any Expenses incurred by Indemnitee in connection with a request for
indemnification or payment of Expenses hereunder, under any other agreement, any
provision of the Company's Certificate or any directors' and officers' liability
insurance, shall be borne by the Company. The Company hereby indemnifies
Indemnitee for any such Expense and agrees to hold Indemnitee harmless therefrom
irrespective of the outcome of the determination of Indemnitee's entitlement to
indemnification. If the person making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues or matters at issue at the time
of the determination.

3

--------------------------------------------------------------------------------



        9.    Presumptions and Effect of Certain Proceedings.    The Secretary
of the Company shall, promptly upon receipt of Indemnitee's request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee's conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.

        10.    Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Pay Expenses.    In the event that a determination is made that Indemnitee
is not entitled to indemnification hereunder or if payment has not been timely
made following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment. The Company shall not oppose
Indemnitee's right to seek any such adjudication or any other claim. Neither the
failure of the person or persons empowered to make the determination under
Section 8 to have made a determination prior to the commencement of such suit
that indemnification is proper under the circumstances because Indemnitee has
met the standard of conduct set forth in Section 3 or Section 4, as applicable,
nor an actual determination by such person or persons that Indemnitee has not
met the applicable standard of conduct, shall be a defense in such suit or
create a presumption that Indemnitee has not met the applicable standard of
conduct. If a determination is made or deemed to have been made pursuant to the
terms of Section 8 or 9 that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court that the Company is bound by all
the provisions of this Agreement and is precluded from making any assertions to
the contrary. If the court shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred or suffered by Indemnitee in
connection with such adjudication (including, but not limited to, any appellate
Proceedings).

        11.    Other Rights to Indemnification.    Indemnification and payment
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may now or in the future be entitled under any
provision of the Certificate or other organizational documents of the Company,
vote of stockholders or Disinterested Directors, provision of law, agreement or
otherwise.

        12.    Expenses to Enforce Agreement.    In the event that Indemnitee is
subject to or intervenes in any action in which the validity or enforceability
of this Agreement is at issue or seeks an adjudication to enforce Indemnitee's
rights under, or to recover damages for breach of, this Agreement, Indemnitee,
if Indemnitee prevails in whole or in part in such action, shall be entitled to
recover from the Company and shall be indemnified by the Company against any
actual Expenses incurred by Indemnitee.

        13.    Continuation of Indemnity.    All agreements and obligations of
the Company contained herein shall continue during the period Indemnitee is a
director, officer, employee, agent or fiduciary of the

4

--------------------------------------------------------------------------------




Company or is serving at the request of the Company as a director, officer,
employee, agent or fiduciary of any other entity (including, but not limited to,
another corporation, partnership, joint venture or trust, and including service
with respect to employee benefit plans) of the Company and shall continue
thereafter with respect to any possible claims based on the fact that Indemnitee
was a director, officer employee, agent or fiduciary of the Company or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture or trust, and including service with
respect to employee benefit plans). This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, executors and administrators of
Indemnitee.

        14.    Notification and Defense of Claim.    Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company in writing of the commencement thereof; but the omission so to notify
the Company will not relieve it from any liability that it may have to
Indemnitee. Notwithstanding any other provision of this Agreement, with respect
to any such Proceeding of which Indemnitee notifies the Company:

        (a)   The Company shall be entitled to participate therein at its own
expense; and

        (b)   Except as otherwise provided in this Section 14(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof, with
counsel satisfactory to Indemnitee. After notice from the Company to Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by Indemnitee in connection with the defense thereof
except as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee's own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company shall not within 60 calendar days of receipt of notice from Indemnitee
in fact have employed counsel to assume the defense of the action, in each of
which cases the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above; and

        (c)   If the Company has assumed the defense of a Proceeding, the
Company shall not be liable to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company's
written consent. The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on or disclosure obligation with respect
to Indemnitee without Indemnitee's written consent. Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.

        15.    Payment of Expenses.    All Expenses incurred by Indemnitee in
advance of the final disposition of any Proceeding shall be paid by the Company
at the request of Indemnitee, each such payment to be made within 30 calendar
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such payment or payments from time to time. Indemnitee's
entitlement to such Expenses shall include those incurred in connection with any
proceeding by Indemnitee seeking a judgment in court or an adjudication pursuant
to this Agreement (including the enforcement of this provision) to the extent
the court shall determine that Indemnitee is entitled to any

5

--------------------------------------------------------------------------------



indemnification or payment of Expenses hereunder. Such statement or statements
shall reasonably evidence the expenses and costs incurred by Indemnitee in
connection therewith; provided, however, that if the General Corporation Law of
the State of Delaware requires with respect to Expenses incurred by Indemnitee
in his or her capacity as a director or officer (and not in any other capacity
in which service was or is rendered by such person while a director or officer,
including, without limitation, service to an employee benefit plan), such
request for payment of Expenses shall also include or be accompanied by an
undertaking, in substantially the form attached as Exhibit 1, by or on behalf of
Indemnitee to reimburse such Expenses if it is ultimately determined, after all
appeals by a court of competent jurisdiction that Indemnitee is not entitled to
be indemnified against such Expenses by the Company as provided by this
Agreement or otherwise. Indemnitee's undertaking to reimburse any such amounts
is not required to be secured.

        16.    Separability; Prior Indemnification Agreements.    If any
provision or provisions of this Agreement shall be held to be invalid, illegal
or unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

        17.    Headings; References; Pronouns.    The headings of the sections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

        18.    Definitions.    For purposes of this Agreement:

        (a)   "Disinterested Director" means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

        (b)   "Expenses" includes, without limitation, expenses incurred in
connection with the defense or settlement of any and all investigations,
judicial or administrative proceedings or appeals, attorneys' fees, witness fees
and expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee.

        (c)   "Independent Counsel" means a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's right to indemnification under this Agreement.

        (d)   "Proceeding" includes any threatened, pending or completed
investigation, action, suit or other proceeding, whether brought in the name of
the Company or otherwise, against Indemnitee,

6

--------------------------------------------------------------------------------






and whether of a civil, criminal, administrative or investigative nature,
including, but not limited to, actions, suits or proceedings in which Indemnitee
may be or may have been involved as a party or otherwise, by reason of the fact
that Indemnitee, or a person of whom he or she is the legal representative, is
or was a director, officer, employee, agent or fiduciary of the Company, or is
or was serving, at the request of the Company, as a director, officer, employee
or agent or fiduciary of any other entity, including, but not limited to,
another corporation, partnership, joint venture or trust, and including service
with respect to employee benefit plans, or by reason of anything done or not
done by Indemnitee in any such capacity, whether the basis of the Proceeding is
alleged action in an official capacity as a director, officer, employee, agent
or fiduciary or in any other capacity while serving as a director, officer,
employee, agent or fiduciary, and whether or not Indemnitee is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

        19.    Other Provisions.    

        (a)   This Agreement shall be interpreted and enforced in accordance
with the laws of Delaware.

        (b)   This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.

        (c)   This agreement shall not be deemed an employment contract between
the Company and any Indemnitee who is an officer of the Company, and, if
Indemnitee is an officer of the Company, Indemnitee specifically acknowledges
that Indemnitee may be discharged at any time for any reason, with or without
cause, and with or without severance compensation, except as may be otherwise
provided in a separate written contract between Indemnitee and the Company or in
accordance with the Company's policies or practices.

        (d)   Upon a payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover against any person for such liability, and Indemnitee
shall execute all documents and instruments required and shall take such other
actions as may be necessary to secure such rights, including the execution of
such documents as may be necessary for the Company to bring suit to enforce such
rights.

        (e)   No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both parties hereto. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

    Fluor Corporation
 
 
By
 
           
    
 
 
 
            Indemnitee


7

--------------------------------------------------------------------------------



EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

        I                                     , agree to reimburse the Company
for all expenses paid to me by the Company in connection with any Proceeding (as
defined in the Indemnification Agreement dated as of
                                     between me and the Company), in the event,
and to the extent that it shall ultimately be determined after all appeals by a
court of competent jurisdiction that I am not entitled to be indemnified by the
Company for such expenses.

        Signature                           Typed Name                          
Office                  
 
 
) ss:
 
 
 
               

Before me                                     , on this day personally appeared
                                    , known to me to be the person whose name is
subscribed to the foregoing instrument, and who, after being duly sworn, stated
that the contents of said instrument is to the best of his/her knowledge and
belief true and correct and who acknowledged that he/she executed the same for
the purpose and consideration therein expressed.

GIVEN under my hand and official seal at                         , this
                         day of                                     ,
200        .


    
 
            Notary Public

My commission expires:

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21

